 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION VERSION


 
$700,000,000



 
PLY GEM INDUSTRIES, INC.
 
11.75% Senior Secured Notes due 2013
 


PURCHASE AGREEMENT
 
June 2, 2008
 
 
CREDIT SUISSE SECURITIES (USA) LLC

UBS Securities LLC
 
As Representatives of the Several Initial Purchasers

 
c/o Credit Suisse Securities (USA) LLC (“Credit Suisse”)

 
Eleven Madison Avenue

 
New York, New York 10010-3629



Dear Sirs:
 
1. Introductory.  Ply Gem Industries, Inc., a Delaware corporation (the
“Issuer”) proposes, subject to the terms and conditions stated herein, to issue
and sell to the several purchasers named in Schedule A hereto (the “Initial
Purchasers”) U.S. $700,000,000 principal amount of its 11.75% Senior Secured
Notes due 2013 (the “Offered Securities”).
 
The Offered Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements of the United States
Securities Act of 1933, as amended (the “Securities Act”).  The Offered
Securities will be issued under an indenture to be dated as of June 9, 2008 (the
“Closing Date”) (the “Indenture”), among the Issuer, the Subsidiary Guarantors
(as hereinafter defined), Ply Gem Holdings, Inc. (“Holdings”) and US Bank Trust
National Association, as trustee (the “Trustee”).
 
The Offered Securities will be unconditionally guaranteed (the “Guarantees”) on
a senior secured basis by Holdings and the Issuer’s subsidiaries listed as such
on Schedule B hereto (the “Subsidiary Guarantors” and, together with Holdings,
the “Guarantors”).  The Issuer, the Guarantors, the Trustee and the collateral
agent (in such capacity, the “Notes Collateral Agent”), will enter into the
Collateral Agreement (the “Collateral Agreement”).  On the Closing Date, the
Issuer will also enter into a credit agreement (the “Credit Agreement”) among
the Issuer, Holdings, the subsidiaries of the Issuer identified therein as
guarantors, the lenders from time to time party thereto and Credit Suisse as
administrative agent, that will provide for a new asset-based senior secured
revolving credit facility in an aggregate principal amount of up to
U.S. $150,000,000 (the “New Credit Facility”).  The Offered Securities and the
Guarantees will be secured (i) on a first-priority lien basis (subject to
certain exceptions and permitted liens) on substantially all the tangible and
intangible assets of the Issuer and the Guarantors (other than accounts
receivable, inventory, cash, deposit accounts,
 

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY

securities accounts, chattel paper and proceeds and products of the foregoing
and certain assets such as contract rights, instruments and documents related
thereto in each case held by the Issuer and the Guarantors (the “Bank
Collateral”)), including all of the capital stock of the Issuer and any material
subsidiary held by the Issuer or any guarantor (which, in the case of any
foreign subsidiary, will be limited to 100% of the non-voting stock (if any) and
66% of the voting stock of such foreign subsidiary) (the “Notes Collateral” and,
together with the Bank Collateral, the “Collateral”) and (ii) on a
second-priority lien basis by the Bank Collateral.  The obligations under the
Credit Agreement will be secured by (i) a first-priority lien on and security
interest in the Bank Collateral and (ii) a second-priority lien on and security
interest in the Notes Collateral.  The Collateral will be more fully described
in the Intercreditor Agreement to be dated as of the Closing Date, among the
Issuer, the Guarantors, the Bank Collateral Agent, the Trustee and the Notes
Collateral Agent (the “Intercreditor Agreement”), the Credit Agreement and the
Collateral Agreement (the Collateral Agreement together with the Credit
Agreement, the Intercreditor Agreement, the Mortgages (as defined below) to the
extent executed and delivered pursuant to the Indenture and the Security
Documents (as defined below) on the Closing Date, the Copyright, Patent, and
Trademark Agreements (as defined in the Collateral Agreement) and each of the
other documents executed and delivered securing the whole or any part of the
obligations thereunder or confirming the existence of the security interests,
the “Security Documents”), each to be delivered to the Notes Collateral Agent,
granting a security interest in the Collateral subject only to the liens or
encumbrances permitted under the Indenture for the benefit of the Trustee, the
Notes Collateral Agent and each holder of the Offered Securities and the
successors and assigns of the foregoing (collectively, the “Secured
Parties”).  For purposes of this Agreement, the term “Mortgage” means a
mortgage, deed of trust, assignment of leases and rents, leasehold mortgage,
land charge or other security document granting a lien or encumbrance on any
mortgaged property to secure the Obligations (as defined in the Collateral
Agreement) of the Issuer and the Guarantors, as applicable.
 
The Initial Purchasers have advised the Issuer that the Initial Purchasers
intend, as soon as they deem practicable after this Purchase Agreement (this
“Agreement”) has been executed and delivered, to resell (the “Exempt Resales”)
the Securities in private sales exempt from registration under the Act on the
terms set forth in the Preliminary Offering Circular (as defined below) and
Final Offering Circular (as defined below), as amended or supplemented, solely
to (i) persons whom the Initial Purchasers reasonably believe to be “qualified
institutional buyers” (“QIBs”), as defined in Rule 144A under the Act
(“Rule 144A”), in accordance with Rule 144A and (ii) other eligible purchasers
pursuant to offers and sales to non-U.S. persons that occur outside the United
States within the meaning of Regulation S under the Act (“Regulation S”) in
accordance with Regulation S (the persons specified in clauses (i) and (ii), the
“Eligible Purchasers”).
 
Holders (including subsequent transferees) of the Offered Securities will have
the registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”), among the Issuer, the Guarantors and the
Initial Purchasers, to be dated the Closing Date, substantially in the form
attached hereto as Exhibit E, for so long as such Offered Securities constitute
“Transfer Restricted Securities” (as defined in the Registration Rights
Agreement).  Pursuant to the Registration Rights Agreement, the
 

 
-2-

--------------------------------------------------------------------------------

 
EXECUTION COPY

 Issuer and the Guarantors will agree to (i) file with the Securities and
Exchange Commission (the “Commission”) under the circumstances set forth
therein, (a) a registration statement under the Securities Act (the “Exchange
Offer Registration Statement”) relating to the Offered Securities in a like
aggregate principal amount as the Issuer issued under the Indenture, identical
in all material respects to the Offered Securities and registered under the
Securities Act (the “Exchange Securities”), to be offered in exchange for the
Offered Securities (such offer to exchange being referred to as the “Exchange
Offer”) and (b) if necessary under the Registration Rights Agreement, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement” and, together with the Exchange Offer Registration
Statement, the “Registration Statements”) relating to the resale by certain
holders of the Offered Securities (ii) to use its commercially reasonable
efforts to cause such Registration Statements to be declared effective and cause
such Registration Statements to remain effective and usable for the periods
specified in the Registration Rights Agreement and (iii) to use its commercially
reasonable efforts to consummate the Exchange Offer.  The Offered Securities and
the Exchange Securities are referred to collectively as the “Securities.”
 
This Agreement, the Guarantees, the Offered Securities, the Indenture and the
Registration Rights Agreement are hereinafter sometimes referred to collectively
as the “Operative Documents.”  The issuance and sale of the Offered Securities,
the issuance of the Guarantees, the initial borrowings under the Credit
Agreement and the use of proceeds therefrom described in the General Disclosure
Package (as defined herein) and Final Offering Circular are collectively
referred to as the “Transactions.”
 
The Issuer and each of the Guarantors hereby agree with the several Purchasers
as follows:
 
2. Representations and Warranties of the Issuer, Holdings and the Subsidiary
Guarantors.  The Issuer and each of the Guarantors jointly and severally
represent and warrant to, and agree with, the several Purchasers that:
 
(a) A preliminary offering circular (the “Preliminary Offering Circular”)
relating to the Offered Securities to be offered by the Purchasers and a final
offering circular (the “Final Offering Circular”) disclosing the offering price
and other final terms of the Offered Securities and is dated as of the date of
this Agreement (even if finalized and issued subsequent to the date of this
Agreement) has been or will be prepared by the Issuer.  “General Disclosure
Package” means the Preliminary Offering Circular, together with any Issuer Free
Writing Communication (as hereinafter defined) existing at the Applicable Time
(as hereinafter defined) and the other information, if any, distributed at or
prior to the Applicable Time to prospective investors of the Offered Securities,
as evidenced by its being specified in Schedule C to this Agreement (including
the term sheet listing the final terms of the Offered Securities and their
offering, included in Schedule C to this
 

 
-3-

--------------------------------------------------------------------------------

 
EXECUTION COPY

Agreement, which is referred to as the “Terms Communication”).  “Applicable
Time” means 3:30 p.m. (New York City time) on the date of this Agreement.  As of
the date of this Agreement and as of the Closing Date, the Final Offering
Circular does not and will not include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  At the Applicable Time and as of the Closing Date neither (i) the
General Disclosure Package, nor (ii) any individual Supplemental Marketing
Material (as hereinafter defined), when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or omitted or will omit to state any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The preceding two sentences do not apply to
statements in or omissions from the Preliminary or Final Offering Circular, the
General Disclosure Package or any Supplemental Marketing Material based upon
written information furnished to the Issuer by any Purchaser through Credit
Suisse specifically for use therein, it being understood and agreed that the
only such information is that described as such in Section 8(b) hereof.
 


 
Subject to the foregoing paragraph, any references herein to the terms “amend,”
“amendment” or “supplement” with respect to the Preliminary or Final Offering
Circular shall be deemed to refer to and include any document filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise
filed with the Commission, subsequent to the date hereof that is incorporated by
reference therein; and all references in this Agreement to financial statements
and schedules and other information which are “contained,” “included,” “stated,”
“set forth” or “described” in the Preliminary or Final Offering Circular (or
other references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which are included in
any document filed under the Act or the Exchange Act, as applicable, and
incorporated by reference in the Preliminary or Final Offering Circular.
 


 
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering
Circular.  “Issuer Free Writing Communication” means a Free Writing
Communication prepared by or on behalf of the Issuer, used or referred to by the
 

 
-4-

--------------------------------------------------------------------------------

 
EXECUTION COPY

Issuer or containing a description of the final terms of the Offered Securities
or of their offering, in the form retained in the Issuer’s
records.  “Supplemental Marketing Material” means any Issuer Free Writing
Communication other than any Issuer Free Writing Communication specified in
Schedule C to this Agreement, and which is specified in Schedule D to this
Agreement.
 
(b) As of March 29, 2008, the Issuer had the capitalization as set forth under
the heading “Capitalization” under the column “Actual” in the Preliminary
Offering Circular.  On the Closing Date, all of the issued and outstanding
equity interests of the Issuer will have been duly authorized and validly
issued, will be fully paid and nonassessable and not have been issued in
violation of any preemptive or similar right and will be owned by Holdings free
and clear of all liens (other than transfer restrictions imposed by the Act, the
securities or Blue Sky laws of certain jurisdictions and security interests
granted pursuant to the Security Documents).  Attached as Schedule E is a true
and complete list of each entity in which the Issuer has a direct or indirect
majority equity or voting interest (each a “Subsidiary” and, together, the
“Subsidiaries”), their jurisdictions of formation or organization, names of
their equityholder(s) and percentage held by each equityholder.  All of the
issued and outstanding equity interests of each Subsidiary have been duly
authorized and validly issued, are fully paid and nonassessable, were not issued
in violation of any preemptive or similar right and, except as set forth in the
General Disclosure Package, are owned, directly or indirectly through
Subsidiaries, by the Issuer free and clear of all liens (other than transfer
restrictions imposed by the Act, the securities or Blue Sky laws of certain
jurisdictions and security interests granted pursuant to the Security
Documents).  Except as set forth in the General Disclosure Package, there are no
outstanding options, warrants or other rights to acquire or purchase, or
instruments convertible into or exchangeable for, any equity interests of the
Issuer or any of the Subsidiaries.  No holder of any securities of the Issuer or
any of the Subsidiaries is entitled to have such securities (other than the
Securities) registered under any registration statement contemplated by the
Registration Rights Agreement.
 
(c) Each of the Issuer and each Guarantor (i) is a corporation, limited
liability company, partnership or other entity duly organized and validly
existing under the laws of the jurisdiction of its organization; (ii) has all
requisite corporate or other power and authority necessary to own its property
and carry on its business as now being conducted and (iii) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it or its ownership of property
 

 
-5-

--------------------------------------------------------------------------------

 
EXECUTION COPY

makes such qualification necessary, except where the failure to be so qualified
and be in good standing, individually or in the aggregate, could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.  A “Material Adverse Effect” means (i) a material adverse effect on the
business, condition (financial or otherwise), results of operations, assets or
liabilities of the Issuer and the Subsidiaries, taken as a whole or (ii) a
material adverse effect on the ability to consummate the Transactions on a
timely basis.
 
(d) The Issuer and each of the Guarantors have all requisite corporate or other
power and authority to execute, deliver and perform all of their obligations
under the Operative Documents to which each is a party and to consummate the
transactions contemplated thereby, and, without limitation, the Issuer has all
requisite corporate power and authority to issue, sell and deliver and perform
its obligations under the Notes.
 
(e) The Indenture has been duly and validly authorized by the Issuer and the
Guarantors and, when duly executed and delivered by the Issuer and the
Guarantors (assuming the due authorization, execution and delivery thereof by
the Trustee), will be a legally binding and valid obligation of each such
Issuer, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and the
discretion of the court before which any proceeding therefor may be brought (the
“Bankruptcy Exceptions”).  The Indenture, when executed and delivered, will
conform in all material respects to the description thereof in the General
Disclosure Package and the Final Offering Circular.
 
(f) The Offered Securities have been duly and validly authorized for issuance
and sale to the Initial Purchasers by the Issuer.  When the Offered Securities
are issued by the Issuer, authenticated by the Trustee and delivered by the
Issuer against payment therefor by the Initial Purchasers in accordance with the
terms of this Agreement and the Indenture, the Offered Securities will be
legally binding and valid obligations of the Issuer, entitled to the benefits of
the Indenture and enforceable against the Issuer in accordance with their terms,
except as the enforcement thereof may be limited by the Bankruptcy
Exceptions.  The Offered Securities, when issued, authenticated and delivered,
will conform in all material respects to the description thereof in the General
Disclosure Package and the Final Offering Circular.  The Exchange Securities
have been, or on or before the Closing Date will be, duly and validly
 

 
-6-

--------------------------------------------------------------------------------

 
EXECUTION COPY

authorized for issuance by the Issuer, and when issued by the Issuer,
authenticated by the Trustee and delivered by the Issuer in accordance with the
terms of the Exchange Offer and the Indenture, the Exchange Securities will be
legally binding and valid obligations of the Issuer, entitled to the benefits of
the Indenture and enforceable against the Issuer in accordance with their terms,
except as the enforcement thereof may be limited by the Bankruptcy Exceptions.
 
(g) The Guarantees have been duly and validly authorized by each of the
Guarantors and, when the Offered Securities are issued by the Issuer,
authenticated by the Trustee and delivered by the Issuer against payment by the
Initial Purchasers in accordance with the terms of this Agreement and the
Indenture, will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Bankruptcy Exceptions and will
conform in all material respects to the description thereof in the General
Disclosure Package and the Final Offering Circular.  The guarantees of the
Exchange Securities have been, on or before the Closing Date will be, duly and
validly authorized by each of the Guarantors and, when the Exchange Securities
are issued by the Issuer, authenticated by the Trustee and delivered in
accordance with the terms of the Exchange Offer and the Indenture, will be
legally binding and valid obligations of the Guarantors, enforceable against
each of them in accordance with their terms, except that enforceability thereof
may be limited by the Bankruptcy Exceptions.
 
(h) Except as disclosed in the General Disclosure Package, there are no
contracts, agreements or understandings between the Issuer or Holdings and any
person granting such person the right to require Holdings or the Issuer to file
a registration statement under the Securities Act with respect to any securities
of the Issuer or to require the Issuer to include such securities with the
Securities registered pursuant to any Registration Statement.
 
(i) On the Closing Date, the Indenture, (including the Supplemental Indenture,
to the extent applicable), will conform in all material respects to the
requirements of the United States Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), and the rules and regulations of the Commission
applicable to an indenture which is qualified thereunder.
 
(j) Except as described in the section entitled “Plan of Distribution” in the
General Disclosure Package, there are no contracts, agreements or understandings
between the Issuer, Holdings or any other person other than the Initial
Purchasers that
 

 
-7-

--------------------------------------------------------------------------------

 
EXECUTION COPY

would give rise to a valid claim against the Issuer, any Guarantor or any of the
Initial Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the issuance, purchase and sale of the Securities.
 
(k) Except as set forth in the General Disclosure Package and assuming the
accuracy of, and compliance with, the representations, warranties and agreements
of the Purchasers under Section 4 of this Agreement, no consent, approval,
authorization or order of, or filing with, registration, qualification, license
or permit of or with, any Governmental Authority (collectively, a “Consent”) is
required for the consummation of the transactions contemplated by this Agreement
and the Registration Rights Agreement in connection with the issuance and sale
of the Offered Securities by the Issuer or the issuance of the Guarantees by the
Guarantors except (i) for the order (and filings to obtain such order) of the
Commission declaring the Exchange Offer Registration Statement or the Shelf
Registration Statement effective, (ii) as may be required under the securities
or Blue Sky laws of the various states and foreign jurisdictions (iii) such
Consents as have been or will be obtained or made on or prior to the Closing
Date, (iv) such filings and recordings with Governmental Authorities as may be
required to perfect liens under the Security Documents, and (v) where the
failure to obtain such Consents could not reasonably be expected to have a
Material Adverse Effect.
 
(l) Except as set forth in the General Disclosure Package, and assuming the
accuracy of, and the Initial Purchasers’ compliance with, the representations,
warranties and agreements of the Initial Purchasers set forth in Section 4 of
this Agreement, and the compliance by the holders of the Securities with the
offering and transfer restrictions set forth in the General Disclosure Package,
the execution, delivery and performance of the Operative Documents and
consummation of the Transactions does not and will not (i) violate the charter,
bylaws or other constitutive documents of the Issuer or any Subsidiary of the
Issuer or the Guarantors, (ii) constitute a breach of or a default under (or an
event that with notice or the lapse of time, or both, would constitute a
default), or require consent under, or result in a Repayment Event (as defined
below), other than or a Repayment Event that will be satisfied at the Closing
Date as contemplated by the General Disclosure Package, or the creation or
imposition of a lien, charge or encumbrance on any property or assets of the
Issuer or any Subsidiary (other than as created pursuant to the Indenture and
the Security Documents) under any of the Agreements and Instruments (as defined
below) or (iii) violate any law, statute, rule or regulation, including, without
limitation, Regulation T, U or X of the Board of Governors of the
 

 
-8-

--------------------------------------------------------------------------------

 
EXECUTION COPY

Federal Reserve System or any judgment, order or decree of any Governmental
Authority, except for such violations, breaches, defaults, Repayment Events or
liens that, singly or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.  Assuming the accuracy of the representations and
warranties of the Initial Purchasers in Section 4 of this Agreement no Consent
is required to be obtained or made by the Issuer or any Subsidiary for the
execution, delivery and performance by the Issuer or any Subsidiary of the
Operative Documents and the consummation of the Transactions, except (i) such
Consents as have been or will be obtained or made on or prior to the Closing
Date, (ii) registration of the Exchange Offer or resale of the Notes under the
Act pursuant to the Registration Rights Agreement, and qualification of the
Indenture under the Trust Indenture Act, in connection with the issuance of the
Exchange Securities, (iii) such filings and recordings with Governmental
Authorities as may be required to perfect liens under the Security Documents and
(iv) where the failure to obtain such consents, approvals, authorizations or
orders, filings, registration, qualifications, licenses or permits could not
reasonably be expected to have a Material Adverse Effect.  No consents or
waivers from any other person or entity are required for the execution, delivery
and performance of the Operative Documents and the consummation of the
Transactions, (i) other than such consents and waivers as have been obtained or
will be obtained on or prior to the Closing Date and will be in full force and
effect and (ii) except where the failure to obtain such consents or waivers
could not reasonably be expected to have a Material Adverse Effect.  As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Issuer or any
Subsidiary.
 
(m) This Agreement has been duly authorized, executed and delivered by the
Issuer and the Guarantors.
 
(n) The Issuer, Holdings and the Subsidiaries have good and marketable title to
all items of owned real property and valid title to all personal property owned
by each of them, in each case free and clear of any pledge, lien, encumbrance,
security interest or other defect or claim of any third party, except (i) such
as do not materially interfere with the use made or proposed to be made of such
property by the Issuer, Holdings or such Subsidiary, (ii) as described in the
General Disclosure Package, (iii) as created pursuant to the Security Documents
or (iv) liens permitted by the Indenture and the Security Documents.  Any real
property, personal
 

 
-9-

--------------------------------------------------------------------------------

 
EXECUTION COPY

property and buildings held under lease by the Issuer, Holdings or any such
Subsidiary are held under valid, subsisting and enforceable leases, with such
exceptions as do not materially interfere with the use made or proposed to be
made of such property and buildings by the Issuer or such Subsidiary.
 
(o) The Issuer, Holdings and the Subsidiaries have (i) all licenses,
certificates, permits, authorizations, approvals, franchises and other rights
from, and have made all declarations and filings with, all applicable
Governmental Authorities and all self-regulatory authorities (each, an
“Authorization”) necessary to engage in the business conducted by them in the
manner described in the General Disclosure Package, except where the failure to
hold such Authorizations could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, and (i) the Issuer,
Holdings and the Subsidiaries have not received written notice from any
Governmental Authority or self-regulatory authority threatening to limit,
suspend or revoke any such Authorization, except where such limitation,
suspension or revocation could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  All such Authorizations are
valid and in full force and effect, and the Issuer, Holdings and the
Subsidiaries are in compliance in all material respects with the terms and
conditions of all such Authorizations and with the rules and regulations of the
authorities having jurisdiction with respect to such Authorizations, except for
any invalidity, failure to be in full force and effect or noncompliance with any
Authorization that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect
 
(p) Except as could not reasonably be expected to have a Material Adverse
Effect, no labor disturbance by the employees of the Issuer, Holdings or any
Subsidiary exists or, to the knowledge of the Issuer or the Guarantors, is
imminent.
 
(q) The Issuer, Holdings and each Subsidiary owns, possesses or has the right to
employ all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names (collectively, the “Intellectual Property Rights”) necessary to
conduct the businesses operated by it as described in the General Disclosure
Package, except where the failure to own, possess or have the right to employ
such Intellectual Property, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Neither the Issuer,
nor Holdings nor any Subsidiary has received any notice of infringement of or
 

 
-10-

--------------------------------------------------------------------------------

 
EXECUTION COPY

conflict with asserted rights of others with respect to any of the foregoing
that could reasonably be expected to have a Material Adverse Effect.  The use of
the Intellectual Property in connection with the business and operations of the
Issuer, Holdings and the Subsidiaries does not infringe on the rights of any
person, except for such infringement as could not reasonably be expected to have
a Material Adverse Effect.
 
(r) Except as disclosed in the General Disclosure Package  or as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) the Issuer, Holdings and the Subsidiaries are in compliance
with and not subject to any pending or threatened liability under applicable
Environmental Laws (as defined below), (ii) the Issuer, Holdings and the
Subsidiaries have made all filings and provided all notices required under any
applicable Environmental Law, and have, and are in compliance with, all permits,
licenses or other approvals required under any applicable Environmental Laws for
their current operations and each of them is in full force and effect,
(iii) there is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation, investigation, proceeding, notice or demand letter
or request for information pending or threatened against the Issuer, Holdings or
any Subsidiary under any Environmental Law, (iv) no lien, charge, encumbrance or
restriction has been recorded under any Environmental Law with respect to any
assets, facility or property owned, operated, leased or controlled by the Issuer
or any Subsidiary, (v) neither the Issuer, nor Holdings nor any Subsidiary has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable state law and (vi) no property
or facility of the Issuer or any Subsidiary is (a) listed or proposed for
listing on the National Priorities List under CERCLA or (b) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System List promulgated pursuant to CERCLA, or on any comparable list maintained
by any Governmental Authority.  No facts or circumstances exist and no event or
condition is occurring or has occurred with respect to the Issuer, Holdings or
any Subsidiary relating to any Environmental Law, any release of any hazardous,
toxic or dangerous substance or waste, any chemical, any solid waste, any other
pollutant or contaminant, or the Issuer’s, Holdings’ or any Subsidiary’s
compliance with current requirements of Environmental Law, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 

 
-11-

--------------------------------------------------------------------------------

 
EXECUTION COPY

For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state, local and foreign laws, regulations, rules,
ordinances, codes, orders, decrees, judgments, injunctions or any other legally
enforceable requirement issued, promulgated, approved or entered thereunder,
relating to pollution, or to protection of public or employee health and safety
from hazardous, toxic or dangerous substances or wastes or protection of the
environment, including, without limitation, laws relating to:  (i) emissions,
discharges, releases or threatened releases of hazardous materials into the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport, arrangement for disposal or transport or handling of hazardous, toxic
or dangerous substances or waste, any chemical, any solid waste, or any other
pollutant or contaminant, and (iii) underground and aboveground storage tanks
and related piping, and emissions, discharges, releases or threatened releases
therefrom.
 
(s) Except as set forth in the General Disclosure Package, there is no action,
suit or proceeding before or by any Governmental Authority or arbitrator, now
pending or, to the knowledge of the Issuer or Guarantors, threatened, to which
the Issuer, Holdings or any Subsidiary is or may be a party or to which the
business, assets or property of the Issuer, Holdings or any Subsidiary is or may
be subject that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.
 
(t) All tax returns required to be filed by the Issuer, Holdings or any
Subsidiary have been filed in all jurisdictions where such returns are required
to be filed; and all taxes shown on such returns that are due or claimed to be
due from such entities or that are due and payable have been paid, other than
those being contested in good faith and for which reserves have been provided in
accordance with GAAP or those currently payable without penalty or interest and
except where the failure to make such required filings or payments could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(u) Neither the Issuer, nor Holdings nor any Subsidiary has any liability for
any prohibited transaction or accumulated funding deficiency (within the meaning
of Section 412 of the Internal Revenue Code) or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
which is subject to Title IV of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which the Issuer, Holdings or any
 

 
-12-

--------------------------------------------------------------------------------

 
EXECUTION COPY

Subsidiary makes or ever has made a contribution and in which any employee of
the Issuer, Holdings or any Subsidiary is or has ever been a participant, except
for such liability as could not reasonably be expected to have a Material
Adverse Effect.  With respect to such plans, the Issuer, Holdings and each
Subsidiary is in compliance with all applicable provisions of ERISA, except for
such non-compliance as could not reasonably be expected to have a Material
Adverse Effect.
 
(v) As of the date hereof and as of the Closing Date, immediately prior to and
immediately following the consummation of the Transactions, the Issuer and each
Guarantor is and will be Solvent.  As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (A) the fair value of the assets
of such person is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such person, (B) the present fair
salable value of the assets of such person is not less than the amount that will
be required to pay the probable liability of such person on its debts as they
become absolute and matured, (C) such person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such person’s ability
to pay as such debts and liabilities mature, (D) such person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s property would constitute an unreasonably
small capital and (E) such person is able to pay its debts as they become due
and payable.
 
(w) The public accountants whose report is included in the General Disclosure
Package and Final Offering Circular are independent with respect to the Issuer
and Guarantors within the meaning of the Act and the rules of the Public Company
Accounting Oversight Board.  The historical financial statements (including the
notes thereto) included in the General Disclosure Package and Final Offering
Circular present fairly in all material respects the consolidated financial
position, results of operations, cash flows and changes in stockholder’s equity
of the entities to which they relate at the respective dates and for the
respective periods indicated.  All such financial statements have been prepared
in accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods presented (except
as disclosed therein) and in compliance with Regulation S-X (“Regulation S-X”)
under the Exchange Act, except that the interim financial statements do not
include full footnote disclosure.  The historical information set forth under
the captions “Offering Circular Summary — Summary Historical Financial
Information” included in the General Disclosure Package and Final Offering
Circular and the “Selected Historical Financial
 

 
-13-

--------------------------------------------------------------------------------

 
EXECUTION COPY

Information” incorporated therein by reference have been prepared on a basis
consistent with that of the audited financial statements of Holdings.  Since the
date as of which information is given in the General Disclosure Package, except
as set forth or contemplated in the General Disclosure Package, (i) neither the
Issuer nor Holdings nor any Subsidiary has (a) incurred any liabilities or
obligations, direct or contingent, that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or (b) entered into
any material transaction not in the ordinary course of business, (ii) there has
not been any event or development in respect of the business or condition
(financial or other) of the Issuer, Holdings or any Subsidiary that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (iii) there has been no dividend or distribution of any
kind declared, paid or made by the Issuer or Holdings on any of its equity
interests and (iv) there has not been any change in the long-term debt of the
Issuer, Holdings or any Subsidiary.
 
(x) [intentionally omitted]
 
(y) The statistical and market-related data included in the General Disclosure
Package and Final Offering Circular, any document incorporated into the
Preliminary Offering Circular and Final Offering Circular or any Issuer Free
Writing Communication are based on or derived from sources that the Issuer and
Guarantors believe to be reliable and accurate in all material respects.  All
forward-looking statements included in the General Disclosure Package and Final
Offering Circular, except for statistical and market-related data, represent the
Issuer’s and Guarantors’ good faith estimates that are made on the basis of data
derived from sources they believe to be reliable and accurate in all material
respects.  The Issuer has obtained the written consent to the use of such data
from such sources to the extent required.
 
(z) Neither the Issuer, Holdings nor any of the Subsidiary Guarantors is an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”); and the
Issuer is not, after giving effect to the offering and sale of the Offered
Securities and the application of the proceeds thereof as described in the
General Disclosure Package, an “investment company” as defined in the Investment
Company Act.
 
(aa) There are no securities of the Issuer or Guarantors that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States
 

 
-14-

--------------------------------------------------------------------------------

 
EXECUTION COPY

automated interdealer quotation system of the same class, within the meaning of
Rule 144A, as the Securities.
 
(bb) Assuming the accuracy of, and compliance with, the representations,
warranties and agreements of the Purchasers in Section 4 of this Agreement and
the compliance by the holders of the Offered Securities with the offering and
transfer restrictions set forth in the General Disclosure Package and Final
Offering Circular, the offer and sale of the Offered Securities in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the Securities Act; and it is not necessary to qualify an indenture in
respect of the Offered Securities under the Trust Indenture Act.
 
(cc) Neither the Issuer, nor the Guarantors, nor any of its or their affiliates,
nor any person acting on its or their behalf (other than the Initial Purchasers,
as to whom the Issuer makes no representation) (i) has, within the six-month
period prior to the date hereof, offered or sold in the United States or to any
U.S. person (as such terms are defined in Regulation S under the Securities Act)
the Offered Securities or any security of the same class or series as the
Offered Securities or (ii) has offered or will offer or sell the Offered
Securities (A) in the United States by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) under the Securities
Act or (B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S under the Securities Act, by means of any directed selling efforts
within the meaning of Rule 902(c) of Regulation S.  The Issuer, the Guarantors,
their respective affiliates and any person acting on its or their behalf (other
than the Initial Purchasers, as to whom the Issuer makes no representation) have
complied and will comply with the offering restrictions requirement of
Regulation S.  Neither the Issuer nor any Guarantor has entered and neither the
Issuer nor any Guarantor will enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.
 
(dd) Neither the Issuer, nor Holdings nor any Subsidiary is (i) in violation of
its charter, bylaws or other similar constitutive documents, (ii) in default
(or, with notice or lapse of time or both, would be in default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any bond, debenture, note, indenture, mortgage, deed of trust, loan
or credit agreement, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which the Issuer, Holding or any
Subsidiary is a party or by which any of them is bound or to which any of their
assets or properties is subject (collectively, “Agreements and Instruments”), or
(iii) in violation
 

 
-15-

--------------------------------------------------------------------------------

 
EXECUTION COPY

of any law, statute, rule or regulation or any judgment, order or decree of any
domestic or foreign court or other governmental or regulatory authority, agency
or other body with jurisdiction over any of them or any of their assets or
properties (“Governmental Authority”), except, in the case of clauses (ii) and
(iii), for such defaults or violations as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(ee) The sale of the Offered Securities pursuant to Regulation S is not part of
a plan or scheme to evade the registration process of the Securities Act.
 
(ff) Neither the Issuer nor Holdings nor any of its Subsidiaries nor any agent
(other than the Initial Purchasers, as to whom the Issuer makes no
representation) thereof acting on the behalf of them has taken, and none of them
will take, any action that might cause this Agreement or the issuance or sale of
the Offered Securities to violate Regulation T, Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.
 
(gg) The Registration Rights Agreement has been duly and validly authorized by
the Issuer and the Guarantors and, when duly executed and delivered by the
Issuer and Guarantors (assuming the due authorization, execution and delivery
thereof by the Initial Purchasers), will constitute a valid and legally binding
obligation of the Issuer and the Guarantors, enforceable against them in
accordance with its terms, except that (i) the enforcement thereof may be
limited by the Bankruptcy Exceptions and (ii) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.  The Registration Rights Agreement, when executed
and delivered, will conform in all material respects to the description thereof
in the General Disclosure Package and in the Final Offering Circular.
 
(hh) No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act (i) has imposed
(or has informed the Issuer that it is considering imposing) any condition
(financial or otherwise) on the Issuer’s retaining any rating assigned to the
Issuer, any securities of the Issuer or (ii) has indicated to the Issuer that it
is considering (A) the downgrading, suspension, or withdrawal of, or any review
for a possible change that does not indicate the direction of the possible
change in, any rating so assigned or (B) any change in the outlook for any
rating of the Issuer or any securities of the Issuer.
 

 
-16-

--------------------------------------------------------------------------------

 
EXECUTION COPY

(ii) The Issuer and Holdings maintain disclosure controls and procedures (as
defined as Rule 13a-15(e) of the Exchange Act) designed to ensure that
information required to be disclosed by Holdings in the reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
in accordance with the Exchange Act and the rules and regulations
thereunder.  Holdings has carried out and will carry out evaluations, under the
supervision and with the participation of the management of Holdings and the
Issuer, of the effectiveness of the design and operation of the Issuer’s
disclosure controls and procedures in accordance with Rule 13a-15 of the
Exchange Act.
 
(jj) The Issuer, Holdings and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance in all material
respects that:  (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of their financial statements in conformity with GAAP and
to maintain accountability for assets; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Issuer is not aware of any material weaknesses in its or its
subsidiaries’ internal controls.
 
(kk) Each of the Security Documents has been duly authorized by each of the
Issuer and each of the Guarantors party thereto and on the Closing Date will be
duly executed and delivered by each of the Issuer and each of the Guarantors
party thereto and, when duly executed and delivered in accordance with its terms
by each of the parties thereto, will constitute a valid and legally binding
agreement of each of the Issuer and each of the Guarantors party thereto
enforceable against each of the Issuer and each of the Guarantors party thereto
in accordance with its terms, subject to the Bankruptcy Exceptions.
 
(ll) As of the Closing Date, the Security Documents will represent all of the
collateral and guarantee agreements, security agreements and other similar
agreements necessary to grant to the holders of the Offered Securities a valid
first-priority lien on the Notes Collateral and a valid second-priority lien on
the Bank Collateral subject only to the liens or encumbrances permitted under
the Indenture on the Collateral, except the deposit account control agreements,
security account control agreements and mortgages.
 

 
-17-

--------------------------------------------------------------------------------

 
EXECUTION COPY

(mm) The Security Documents, when duly executed and delivered, will create valid
and (when all required filings and recordings with respect to, and deliveries
of, Collateral have been made as described in the Security Documents) perfected
security interests in the Collateral (subject to the exceptions contemplated or
permitted by the Indenture and the Security Documents).
 
(nn) On and as of the Closing Date:
 
(i) Upon delivery to the Notes Collateral Agent or the Bank Collateral Agent of
the certificates or instruments representing or evidencing the Pledged
Collateral (as defined in the Collateral Agreement) in accordance with the
Credit Agreement and the Collateral Agreement (or in the case of certificates or
instruments representing or evidencing Collateral which are then in the
possession of the Notes Collateral Agent or the Bank Collateral Agent, upon the
execution and delivery of the Intercreditor Agreement) and, in the case of
Collateral not constituting certificated securities or instruments, the filing
of Uniform Commercial Code (“UCC”) financing statements in the appropriate
filing office, the Notes Collateral Agent will obtain a valid and perfected
first-priority lien in the Notes Collateral and a valid and perfected
second-priority lien in the Bank Collateral, subject only to the liens or
encumbrances permitted under the Indenture and the Security Documents upon and
security interest in all right, title and interest of the applicable pledgor in
such other Pledged Collateral as security for the payment and performance of the
Obligations (as defined in the Collateral Agreement) to the extent that a
security interest in such Collateral may be perfected by such filings.
 
(ii) Upon filing by the Notes Collateral Agent of (A) UCC financing statements,
(B) any filings required with the United States Patent and Trademark Office and
(C) any filings required with the United States Copyright Office, the security
interests granted pursuant to the Collateral Agreement will constitute valid,
perfected security interests subject only to the liens or encumbrances permitted
under the Indenture and the Security Documents on such Collateral described
therein for the ratable benefit of the Secured Parties to the extent that a
security interest in such Collateral may be perfected by such filings.
 
(oo) In connection with the May 23, 2008, amendment of the Issuer’s Fifth
Amended and Restated Credit Agreement, dated
 

 
-18-

--------------------------------------------------------------------------------

 
EXECUTION COPY

April 5, 2007, affiliates of CI Capital Partners LLC made (i) an $18 million
cash investment in Ply Gem Prime Holdings Inc., an indirect parent of the Issuer
(“Prime Holdings”) and received 14,518 shares of Prime Holdings’ common stock
and 210,482 shares of Prime Holdings’ Class A common stock and (ii) a $12
million cash investment in Ply Gem Investment Holdings Inc., an indirect parent
of the Issuer (“Investment Holdings”), and received 12,000 shares of senior
preferred stock. Prime Holdings and Investment Holdings then made an aggregate
$30 million capital contribution to Holdings, which in turn contributed such
amount to the capital of the Issuer on May 23, 2008.
 
Each certificate signed by any officer of the Issuer or any Guarantor and
delivered to the Initial Purchasers or counsel for the Initial Purchasers
pursuant to, or in connection with, this Agreement shall be deemed to be a
representation and warranty by the Issuer and Guarantors to the Initial
Purchasers as to the matters covered by such certificate.
 
The Issuer and Guarantors acknowledge that the Initial Purchasers and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 7 of this Agreement, counsel to the Issuer and Guarantors and counsel to
the Initial Purchasers will rely upon the accuracy and truth of the foregoing
representations and the Issuer and Guarantors hereby consent to such reliance.
 
3. Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Issuer agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Issuer, at a purchase price of 96.822% of the principal amount thereof
plus accrued interest, if any, from June 2, 2008 to the Closing Date, the
principal amount of Offered Securities set forth opposite the names of the
several Purchasers in Schedule A hereto.
 
The Issuer will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Regulation S Global
Securities”) which will be deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC.  The Issuer will deliver against payment of the purchase price
the Offered Securities to be purchased by each Purchaser hereunder and to be
offered and sold by each Purchaser in reliance on Rule 144A under the Securities
Act (the “144A Securities”) in the form of one permanent global security in
definitive form without interest coupons (the “Restricted Global Securities”)
deposited with the Trustee as custodian for DTC and registered in the name of
Cede & Co., as nominee for DTC.  The Regulation S Global Securities and the
Restricted Global Securities shall be assigned separate CUSIP numbers.  The
Restricted Global Securities shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering
Circular.  Interests in any
 

 
-19-

--------------------------------------------------------------------------------

 
EXECUTION COPY

permanent global securities will be held only in book-entry form through DTC,
except in the limited circumstances described in the Final Offering Circular.
 
Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in Federal (same day) funds by wire transfer to an account of the
Issuer or an account as the Issuer may direct at a bank acceptable to
Purchasers, at the office of Paul, Weiss, Rifkind, Wharton & Garrison LLP at
9:00 a.m. (New York time) on June 9, 2008, or at such other time not later than
seven full business days thereafter as Initial Purchasers and the Issuer
determine, such time being herein referred to as the “Closing Date,” against
delivery to the Trustee as custodian for DTC of (i) the Regulation S Global
Securities representing all of the Regulation S Securities and (ii) the
Restricted Global Securities representing all of the 144A Securities.  The
Regulation S Global Securities and the Restricted Global Securities will be made
available for checking at the office of Paul, Weiss, Rifkind, Wharton & Garrison
LLP at least 24 hours prior to the Closing Date.
 
4. Representations by Initial Purchasers; Resale by Initial Purchasers.
 
(a) Each Initial Purchaser severally represents and warrants to the Issuer that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.
 
(b) Each Initial Purchaser severally acknowledges that the Offered Securities
have not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act.  Each Initial Purchaser
severally represents and agrees that it has offered and sold the Offered
Securities and will offer and sell the Offered Securities (i) as part of its
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering and the Closing Date, only in accordance with Rule
903 of Regulation S or Rule 144A under the Securities Act.  Accordingly, neither
such Initial Purchaser nor its affiliates, nor any persons acting on its or
their behalf, have engaged or will engage in any directed selling efforts with
respect to the Offered Securities, and such Initial Purchaser, its affiliates
and all persons acting on its or their behalf have complied and will comply with
the offering restrictions requirement of Regulation S and Rule 144A.  Each
Initial Purchaser severally represents and agrees that, at or prior to
confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Initial Purchaser will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
the Offered Securities from it during the restricted period a confirmation or
notice to substantially the following effect:
 

 
-20-

--------------------------------------------------------------------------------

 
EXECUTION COPY

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”
 
Terms used in this subsection (b) have the meanings given to them by
Regulation S.
 
(c) Each Initial Purchaser severally represents and agrees that it and each of
its affiliates has not entered and will not enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for any such arrangements with the other Initial Purchasers or affiliates of the
other Initial Purchasers or with the prior written consent of the Issuer and the
Guarantors.
 
(d) Each Initial Purchaser severally represents and agrees that it and each of
its affiliates will not offer or sell the Offered Securities by means of any
form of general solicitation or general advertising, within the meaning of
Rule 502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.  Each Initial Purchaser severally
represents and agrees, with respect to resales made in reliance on Rule 144A of
any of the Offered Securities, to deliver either with the confirmation of such
resale or otherwise prior to settlement of such resale a notice to the effect
that the resale of such Offered Securities has been made in reliance upon the
exemption from the registration requirements of the Securities Act provided by
Rule 144A.
 
(e) Each Initial Purchaser severally represents and agrees that (i) it is a
person whose ordinary activities involve it in acquiring, holding, managing or
disposing of investments (as principal or agent) for the purpose of its
business; (ii) it has not offered or sold and prior to the expiry of a period of
six months from the Closing Date, will not offer or sell any Offered Securities
to persons in the United Kingdom except to persons who it is reasonable to
expect will acquire, hold, manage or dispose of investments (as principal or
agent) for the purposes of their businesses where the issue of the Offered
Securities would
 

 
-21-

--------------------------------------------------------------------------------

 
EXECUTION COPY

otherwise constitute a contravention of Section 19 of the Financial Services and
Markets Act 2000 (the “FSMA”); and (iii) it has only communicated or caused to
be communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
any Offered Securities in circumstances in which section 21(1) of the FSMA does
not apply to the Issuer or the Guarantors; and (iii) it has complied and will
comply with all applicable provisions of the FSMA with respect to anything done
by it in relation to the Offered Securities in, from or otherwise involving the
United Kingdom.
 
5. Certain Agreements of the Issuer and each Guarantor.  The Issuer and each
Guarantor agree with the several Initial Purchasers that:
 
(a) The Issuer and the Guarantors will advise Credit Suisse promptly of any
proposal to amend or supplement the Preliminary or Final Offering Circular and
will not effect such amendment or supplementation without Credit Suisse’s
consent, which consent shall not be unreasonably withheld.  If, at any time
prior to the completion of the resale of the Offered Securities by the Initial
Purchasers, any event occurs as a result of which any document included in the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, if republished immediately following such event
or development, included or would include an untrue statement of a material fact
or omitted or would omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading or if it is necessary at any time to amend or supplement
the Preliminary or Final Offering Circular, the General Disclosure Package or
any Supplemental Marketing Material to comply with any applicable law, the
Issuer and the Guarantors will promptly notify Credit Suisse of such event and
will promptly prepare, at their own expense, an amendment or supplement which
will correct such statement or omission.  Neither Credit Suisse’s consent to,
nor the Initial Purchasers’ delivery to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7.  The second sentence of this subsection does not apply to
statements in or omissions from any document in the Preliminary or Final
Offering Circular, the General Disclosure Package or any Supplemental Marketing
Material made in reliance upon and in conformity with written information
furnished to the Issuer by Initial Purchasers specifically for use therein, it
being understood and agreed that the only such information is that described in
Section 8(b) hereof.
 

 
-22-

--------------------------------------------------------------------------------

 
EXECUTION COPY

(b) The Issuer and the Guarantors will furnish to the Initial Purchasers copies
of the Preliminary Offering Circular, each other document comprising a part of
the General Disclosure Package, the Final Offering Circular, all amendments and
supplements to such documents and each item of Supplemental Marketing Material,
in each case as soon as available and in such quantities as Credit Suisse
reasonably requests.  At any time when the Issuer is not subject to Section 13
or 15(d) of the Exchange Act, the Issuer and the Guarantors will promptly
furnish or cause to be furnished to Credit Suisse (and, upon request, to each of
the other Initial Purchasers) and, upon request of holders and prospective
purchasers of the Offered Securities, to such holders and purchasers, copies of
the information required to be delivered to holders and prospective purchasers
of the Offered Securities pursuant to Rule 144A(d)(4) under the Securities Act
(or any successor provision thereto) to the extent necessary to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities.  The Issuer will pay the expenses of printing and
distributing to the Initial Purchasers all such documents.
 
(c) The Issuer and the Guarantors will use their commercially reasonable
efforts, in cooperation with the Initial Purchasers, to arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such states in the United States as
Credit Suisse reasonably designates and will continue such qualifications in
effect so long as required for the resale of the Offered Securities by the
Initial Purchasers, provided that the Issuer will not be required to qualify as
a foreign corporation or to file a general consent to service of process or
subject itself to taxation in any such state.
 
(d) [intentionally omitted]
 
(e) During the period of one year after the Closing Date, the Issuer will, upon
request, furnish to Initial Purchasers and any holder of Offered Securities a
copy of the restrictions on transfer applicable to the Offered Securities.
 
(f) During the period of one year after the Closing Date, the Issuer will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them,
unless (i) such Offered Securities are sold pursuant to a registration statement
which is effective under the Securities Act or (ii) such Offered Securities are
sold accompanied by an opinion of counsel that the buyer of such Offered
Securities is acquiring freely tradable securities.
 

 
-23-

--------------------------------------------------------------------------------

 
EXECUTION COPY

(g) During the period of one year after the Closing Date, the Issuer will not be
or become an open-end investment company, unit investment trust or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act.
 
(h) The Issuer and the Guarantors will pay all expenses incidental to the
performance of their respective obligations under this Agreement, the Purchase
Agreement Counterparts, the Indenture, the Supplemental Indenture and the
Registration Rights Agreement including (i) the fees and expenses of the
Trustee, and its professional advisers; (ii) all expenses in connection with the
execution, issue, authentication, packaging and initial delivery of the Offered
Securities and, as applicable, the Exchange Securities, the preparation and
printing of this Agreement, the Registration Rights Agreement, the Offered
Securities, the Indenture, the Preliminary Offering Circular, any other
documents comprising any part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Offered Securities and, as applicable, the
Exchange Securities; (iii) the cost of qualifying the Offered Securities for
trading in The PortalSM Market (“PORTAL”) of The NASDAQ Stock Market, Inc. and
any expenses incidental thereto; (iv) the cost of any advertising approved by
the Issuer in connection with the issue of the Offered Securities; (v) any
reasonable expenses (including reasonable fees and disbursements of counsel)
incurred in connection with qualification of the Offered Securities or the
Exchange Securities for sale under the laws of such jurisdictions as Initial
Purchasers designate and the printing of memoranda relating thereto; (vi) any
fees charged by investment rating agencies for the rating of the Offered
Securities; and (vii) expenses incurred in distributing the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular (including any amendments and supplements
thereto) and any Supplemental Marketing Material to the Initial Purchasers.
 
(i) In connection with the offering, until the Initial Purchasers shall have
notified the Issuer of the completion of the resale of the Offered Securities,
neither the Issuer nor the Guarantors, nor any of their affiliates has or will
(other than the Initial Purchasers or their affiliates as to which the Issuer
makes no agreement) either alone or with one or more other persons, bid for or
purchase for any account in which they or any of their affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither they nor
 

 
-24-

--------------------------------------------------------------------------------

 
EXECUTION COPY

any of their affiliates (other than the Initial Purchasers or their affiliates
as to which the Issuer makes no agreement) will make bids or purchases for the
purpose of creating actual, or apparent, active trading in, or of raising the
price of, the Offered Securities.
 
(j) For a period of 90 days after the date of this Agreement, the Issuer will
not offer, sell, contract to sell, pledge, or otherwise dispose of, directly or
indirectly, without the written consent of the Representatives, any United
States dollar-denominated debt securities (which does not include borrowings
under the New Credit Facility or evidence of such borrowings or the Exchange
Securities) issued or guaranteed by the Issuer and having a maturity of more
than one year from the date of issue.  The Issuer will not at any time offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
any securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(2) of the Securities
Act to cease to be applicable to the offer and sale of the Offered Securities.
 
(k) The Issuer will use its commercially reasonable efforts to cause the Offered
Securities to become qualified for trading in PORTAL.
 
6. Free Writing Communications.  (a)  The Issuer and each Guarantor each
represents and agrees that, unless it obtains the prior consent of the Initial
Purchasers, and each Initial Purchaser represents and agrees with the Issuer
that, unless it obtains the prior consent of the Issuer and Credit Suisse, it
has not made and will not make any offer relating to the Offered Securities that
would constitute an Issuer Free Writing Communication; provided that the prior
written consent of the parties hereto shall be deemed to have been given in
respect of the Issuer Free Writing Communications included in Schedule C and the
Supplemental Marketing Material included in Schedule D to this Agreement.
 
(b) The Issuer consents to the use by any Initial Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication or is included in or is subsequently
included in the Final Offering Circular or (ii) does not contain any material
information about the Issuer or any Guarantor or their securities that was
provided by or on behalf of the Issuer or any Guarantor, it being understood and
agreed that any such Free Writing Communication referred to in clause (i) or
(ii) shall not be Issuer Free Writing Communication for purposes of this
Agreement.
 
7. Conditions of the Obligations of the Initial Purchasers.  The obligation of
the several Initial Purchasers to purchase and pay for the Offered Securities
will be subject to the accuracy of the representations and warranties on the
part of the Issuer and the Guarantors herein as of the date hereof and as of the
Closing Date, to the accuracy of the
 

 
-25-

--------------------------------------------------------------------------------

 
EXECUTION COPY

statements of officers of the Issuer and Guarantors made pursuant to the
provisions hereof, to the performance by the Issuer and the Guarantors of their
obligations hereunder in all material respects and to the following additional
conditions precedent:
 
(a) The Representatives, on behalf of the Initial Purchasers, shall have
received a customary “comfort letter”, dated the date of this Agreement, of KPMG
LLP, in form and substance reasonably satisfactory to the Initial Purchasers
concerning certain financial information with respect to Holdings and its
subsidiaries set forth in the General Disclosure Package.
 
(b) No stop order suspending the qualification or exemption from qualification
of the Offered Securities in any jurisdiction shall have been issued and no
proceeding for that purpose shall have been commenced or shall be pending or
threatened.
 
(c) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of Holdings and its subsidiaries taken as one
enterprise which, in the reasonable judgment of the Initial Purchasers, is
material and adverse and makes it impractical or inadvisable to proceed with
completion of the offering or the sale of and payment for the Offered
Securities; (ii) any downgrading in the rating of any debt securities of the
Issuer or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the
Securities Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities of the Issuer or any of
its subsidiaries (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Issuer or any of its subsidiaries has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the reasonable judgment of a majority in interest of the Initial
Purchasers including Credit Suisse, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Offered Securities,
whether in the primary market or in respect of dealings in the secondary market;
(iv) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange or any setting of minimum prices for
trading on such exchange; (v) any banking moratorium declared by U.S. Federal or
New York authorities; (vi) any major disruption of settlements of securities,
payment or clearance services in the United States; or (vii) any attack on,
outbreak or escalation of
 

 
-26-

--------------------------------------------------------------------------------

 
EXECUTION COPY

hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the reasonable judgment of a majority in interest of the Initial Purchasers
including Credit Suisse, the effect of any such attack, outbreak, escalation,
act, declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the offering or sale of and payment for the Offered
Securities.
 
(d) The Initial Purchasers shall have received opinions, dated the Closing Date,
of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Issuer, in
substantially the form attached hereto as Exhibit A and reasonably acceptable to
the Initial Purchasers.
 
(e) The Initial Purchasers shall have received an opinion, dated the Closing
Date from Lathrop & Gage L.C., Missouri counsel for the Issuer in the form of
Exhibit B hereto and reasonably acceptable to the Initial Purchasers.
 
(f) The Initial Purchasers shall have received an opinion, dated the Closing
Date from Marshall & Melhorn LLC, Ohio counsel for the Issuer in the form of
Exhibit C hereto and reasonably acceptable to the Initial Purchasers.
 
(g) The Initial Purchasers shall have received an opinion, dated the Closing
Date from Adams & Reese LLP, Texas counsel for the Issuer in the form of Exhibit
D hereto and reasonably acceptable to the Initial Purchasers.
 
(h) The Initial Purchasers shall have received a certificate, dated the Closing
Date, signed by the chief executive officer and the chief financial officer of
the Issuer, certifying all information for the years 2003 and 2004 in Item 6.
Selected Financial Data of the annual report on Form 10-K for the fiscal year
ended 2007 for Holdings.
 
(i) The Initial Purchasers shall have received from Cravath, Swaine & Moore LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date, with respect to the incorporation of the Issuer, the validity of the
Offered Securities, the Final Offering Circular and the General Disclosure
Package, the exemption from registration for the offer and sale of the Offered
Securities by the Issuer to the Initial Purchasers and the resales by the
Initial Purchasers as contemplated hereby and other related matters as Initial
Purchasers may require, and the Issuer shall have
 

 
-27-

--------------------------------------------------------------------------------

 
EXECUTION COPY

furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.
 
(j) The Initial Purchasers shall have received a certificate, dated the Closing
Date, of the President or any Vice President and a principal financial or
accounting officer of the Issuer and each Guarantor in which such officers, to
the best of their knowledge and after reasonable investigation, shall state on
behalf of the Issuer and the Guarantors that the representations and warranties
of the Issuer and the Guarantors in this Agreement are true and correct, that
the Issuer and the Guarantors have complied with all agreements and satisfied
all conditions on their part to be performed or satisfied hereunder at or prior
to the Closing Date, and that, subsequent to the date of the most recent
financial statements in the General Disclosure Package, there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Issuer and its subsidiaries taken as
a whole except as set forth in or contemplated by the General Disclosure Package
or as described in such certificate.
 
(k) The Initial Purchasers shall have received a letter, dated the Closing Date,
of KPMG which meets the requirements of subsection (a) of this Section, except
that the specified date referred to in such subsection will be a date not more
than three business days prior to the Closing Date for the purposes of this
subsection and except it shall refer to financial information with respect to
Holdings and its subsidiaries in the Final Offering Circular.
 
(l) The Issuer and the Guarantors shall have executed and delivered the
Registration Rights Agreement and the Indenture.
 
(m) The Initial Purchasers shall have been furnished with wiring instructions
for the application of the proceeds of the Offered Securities in accordance with
this Agreement and such other information as they may reasonably request.
 
(n) The Offered Securities shall be eligible for trading in PORTAL upon
issuance.  All agreements set forth in the blanket representation letter of the
Issuer to DTC relating to the approval of the Offered Securities by DTC for
“book-entry” transfer shall have been complied with.
 
(o) On or prior to the Closing Date, the Credit Agreement, the Collateral
Agreement, the Intercreditor Agreement and the other Security Documents shall
have been entered into by the parties thereto, and the Notes Collateral Agent
and the Initial Purchasers
 

 
-28-

--------------------------------------------------------------------------------

 
EXECUTION COPY

shall have received a copy of each of the duly executed Security Documents and
the Credit Agreement.
 
(p) On or prior to the Closing Date, all documents and instruments, including
UCC financing statements, required by law or reasonably requested by the Notes
Collateral Agent to be filed, registered or recorded to create liens intended to
be created by the Indenture and the Security Documents and perfect such liens to
the extent required by, and with the priority required by, the Collateral
Agreement and the Intercreditor Agreement, shall have been filed, registered or
recorded or delivered to the Notes Collateral Agent.
 
(q) All filing fees, taxes and other amounts payable in connection with filings,
recordings, registrations and other actions referred to in Section 7(p) shall
have been paid or payment by the Issuer provided for to the reasonable
satisfaction of the Notes Collateral Agent.
 
(r) On or prior to the Closing Date, the Initial Purchasers shall have received
the results of lien searches, conducted by the lien search service previously
identified to counsel for the Representatives or another search service
reasonably satisfactory to the Representatives, and the Representatives shall be
satisfied that no material liens are outstanding on the property or assets of
the Issuer and the Guarantors, other than any such liens (i) which are permitted
under the Indenture or (ii) as to which the Representatives have received
documentation reasonably satisfactory to it evidencing the termination of such
liens.
 
(s) On or prior to the Closing Date, the Initial Purchasers shall have received
a completed certificate in the form attached to the Collateral Agreement (the
“Perfection Certificate”) to be dated as of the Closing Date, executed by an
executive officer of the Issuer, together with all attachments contemplated
thereby, which shall be correct and complete as of the Closing Date.
 
The Issuer will furnish the Initial Purchasers with such conformed copies of
such opinions, certificates, letters and documents as the Initial Purchasers
reasonably request.  Credit Suisse may in its sole discretion waive on behalf of
the Initial Purchasers compliance with any conditions to the obligations of the
Initial Purchasers hereunder.
 
8. Indemnification and Contribution.  (a)  The Issuer and the Guarantors,
jointly and severally, will indemnify and hold harmless each Initial Purchaser,
its partners, directors, members and officers, affiliates and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become
 

 
-29-

--------------------------------------------------------------------------------

 
EXECUTION COPY

subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular or the Final Offering Circular,
in each case as amended or supplemented, or any Issuer Free Writing
Communication (including without limitation, any Supplemental Marketing
Material), or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading,
including any losses, claims, damages or liabilities arising out of or based
upon the Issuer’s or Guarantors’ failure to perform their obligations under
Section 5(a) of this Agreement, and will reimburse each Indemnified Party for
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
Issuer and the Guarantors will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Issuer by any Initial Purchaser through Credit
Suisse specifically for use therein, it being understood and agreed that the
only such information consists of the information described as such in
subsection (b) below.
 
(b) Each Initial Purchaser will severally and not jointly indemnify and hold
harmless each of the Issuer and the Guarantors, their respective directors and
officers and each person, if any, who controls the Issuer or such Guarantor
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities to which the Issuer may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular or the Final Offering Circular,
in each case as amended or supplemented or any Issuer Free Writing
Communication, or arise out of or are based upon the omission or the alleged
omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Issuer by such Initial Purchaser through Credit Suisse specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
the Issuer in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred, it being understood
and agreed that the only such information furnished by any Initial Purchaser
consists of the following information in the Preliminary and Final Offering
Circular: paragraph three, and the third and fourth sentences of paragraph eight
under the caption “Plan of Distribution”; provided, however, that the Initial
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Issuer’s failure to perform its obligations
under Section 5(a) of this Agreement.
 

 
-30-

--------------------------------------------------------------------------------

 
EXECUTION COPY

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party otherwise than
under subsection (a) or (b) above, except to the extent that it has been
materially prejudiced by such failure.  In case any such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action and does not include a statement as
to any admission of fault, culpability or failure to act by or on behalf of any
indemnified party.  No indemnifying party shall be liable for any settlement or
compromise of, or consent to the entry of judgment with respect to, any such
action or claim effected without its consent.
 
(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer and the
Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Offered Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Issuer and the Guarantors on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities as
well as any other relevant equitable considerations.  The relative benefits
received by the Issuer and the Guarantors on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) received by the
Issuer bear to the total discounts and commissions received by the Initial
Purchasers from the Issuer under this Agreement.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer and the Guarantors
or the Initial Purchasers and the
 

 
-31-

--------------------------------------------------------------------------------

 
EXECUTION COPY

parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d).  Notwithstanding the provisions of this
subsection (d), no Initial Purchaser shall be required to contribute any amount
in excess of the amount by which the total price at which the Offered Securities
purchased by it were resold exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  The Initial Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.  The Issuer, the Guarantors
and the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).
 
(e) The obligations of the Issuer and the Guarantors under this Section 8 shall
be in addition to any liability which the Issuer and the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act or the Exchange Act; and the obligations of the Initial
Purchasers under this Section 8 shall be in addition to any liability which the
respective Initial Purchasers may otherwise have and shall extend, upon the same
terms and conditions, to each person, if any, who controls the Issuer or such
Guarantor within the meaning of the Securities Act or the Exchange Act.
 
9. Default of Initial Purchasers.  If any Initial Purchaser or Initial
Purchasers default in their obligations to purchase Offered Securities hereunder
and the aggregate principal amount number of Offered Securities that such
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
does not exceed 10% of the total principal number of Offered Securities, Credit
Suisse may make arrangements satisfactory to the Issuer for the purchase of such
Offered Securities by other persons, including any of the Initial Purchasers,
but if no such arrangements are made by the Closing Date, the non-defaulting
Initial Purchasers shall be obligated severally, in proportion to their
respective commitments hereunder, to purchase the Offered Securities that such
defaulting Initial Purchasers agreed but failed to purchase.  If any Initial
Purchaser or Initial Purchasers so default and the aggregate number of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total number of shares of Offered Securities that the Initial Purchasers are
obligated to purchase on such Closing Date and arrangements satisfactory to
Credit Suisse and the Issuer for the purchase of such  Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Initial
Purchaser or the Issuer, except as provided in Section 10.  As used in this
Agreement, the term “Initial Purchaser” includes any person substituted for an
Initial Purchaser under this Section.  Nothing herein will relieve a defaulting
Initial Purchaser from liability for its default.
 

 
-32-

--------------------------------------------------------------------------------

 
EXECUTION COPY

10. Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Issuer and the Guarantors and their respective officers and of the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation, or statement as to
the results thereof, made by or on behalf of any Initial Purchaser, the Issuer,
the Guarantors, or any of the representatives, officers or directors or any
controlling person of the Issuer or Guarantors, and will survive delivery of and
payment for the Offered Securities.  If this Agreement is terminated pursuant to
Section 9 or if for any reason the purchase of the Offered Securities by the
Initial Purchasers is not consummated, the Issuer and the Guarantors shall
remain responsible for the expenses to be paid or reimbursed by it pursuant to
Section 5 and the respective obligations of the Issuer and the Guarantors and
the Initial Purchasers pursuant to Section 8 shall remain in effect.  If the
purchase of the Offered Securities by the Initial Purchasers is not consummated
for any reason other than solely because of the termination of this Agreement
pursuant to Section 9 or the occurrence of any event specified in clause (iii),
(iv), (v), (vi) or (vii) of Section 7(c), the Issuer will reimburse the Initial
Purchasers for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by it in connection with the offering of the
Offered Securities.
 
11. Notices.  All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchasers, shall be mailed, delivered or telecopied
and confirmed in writing to c/o Credit Suisse Securities (USA) LLC, Eleven
Madison Avenue, New York, New York 10010-3629 (fax number:  (212) 538-8246),
Attention:  LCD-IBD, with a copy for information purposes only to Cravath,
Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019 (fax number:
212-474-3700), Attention: William J. Whelan, III, Esq.; or, if sent to the
Issuer, will be mailed, delivered or telegraphed and confirmed to it at Ply Gem
Industries, Inc., 5020 Weston Parkway, Suite 400, Cary, NC 27513,
Attention: Shawn Poe, with a copy to Paul, Weiss, Rifkind, Wharton & Garrison
LLP, 1285 Avenue of the Americas, New York, NY 10019, Attention:  John C.
Kennedy.
 
12. Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Issuer as if such holders were
parties hereto.
 
13. Representation of Initial Purchasers.  You will act for the several Initial
Purchasers in connection with this purchase, and any action under this Agreement
taken by you will be binding upon all the Initial Purchasers.
 
14. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.
 

 
-33-

--------------------------------------------------------------------------------

 
EXECUTION COPY

15. Absence of Fiduciary Relationship.  The Issuer acknowledges and agrees that:
 
(a) the Initial Purchasers have been retained solely to act as initial
purchasers in connection with the initial purchase, offering and resale of the
Offered Securities and that no fiduciary, advisory or agency relationship
between the Issuer and the Initial Purchasers has been created in respect of any
of the transactions contemplated by this Agreement or the Preliminary or Final
Offering Circular, irrespective of whether the Initial Purchasers have advised
or is advising the Issuer on other matters;
 
(b) the purchase price of the Offered Securities set forth in this Agreement was
established by the Issuer following discussions and arm’s-length negotiations
with the Initial Purchasers and the Issuer is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;
 
(c) the Issuer has been advised that the Initial Purchasers and their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Issuer and that the Initial Purchasers have no
obligation to disclose such interests and transactions to Issuer by virtue of
any fiduciary, advisory or agency relationship; and
 
(d) the Issuer waives, to the fullest extent permitted by law, any claims it may
have against the Initial Purchasers for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Initial Purchasers shall have no
liability (whether direct or indirect) to the Issuer in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Issuer, including stockholders, employees or creditors of
the Issuer.
 
16. Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.
 
The Issuer and the Initial Purchasers hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
 

 
-34-

--------------------------------------------------------------------------------

 



 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Guarantors and the Issuer in accordance with
its terms.


 
Very truly yours,
 
PLY GEM INDUSTRIES, INC.
By
     
Name:
 
Title:




 
-35-

--------------------------------------------------------------------------------

 



PLY GEM HOLDINGS, INC.
By
     
Name:
 
Title:

 


 

 
-36-

--------------------------------------------------------------------------------

 

 


 
CWD WINDOWS AND DOORS, INC.
GREAT LAKES WINDOW, INC.
KROY BUILDING PRODUCTS, INC.
NAPCO, INC.
VARIFORM, INC.
MWM HOLDING, INC.
MW MANUFACTURERS INC.
AWC HOLDING COMPANY
ALENCO HOLDING CORPORATION
AWC ARIZONA, INC.
ALENCO INTERESTS, L.L.C.
ALENCO EXTRUSION
MANAGEMENT, L.L.C.
ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.
ALENCO TRANS, INC.
GLAZING INDUSTRIES MANAGEMENT, L.L.C.
NEW ALENCO EXTRUSTION, LTD.
NEW ALENCO WINDOW, LTD.
NEW GLAZING INDUSTRIES, LTD.
ALENCO EXTRUSION GA, L.L.C.
ALUMINUM SCRAP RECYCLE, L.L.C.
ALENCO WINDOW GA, L.L.C.
ALCOA HOME EXTERIORS, INC.
PLY GEM PACIFIC WINDOWS CORPORATION
By
     
Name:
 
Title:

 


 

 
-37-

--------------------------------------------------------------------------------

 

 


 
The foregoing Purchase Agreement is hereby confirmed
and accepted as of the date first
above written.
 
CREDIT SUISSE SECURITIES (USA) LLC
UBS SECURITIES LLC
J.P. MORGAN SECURITIES INC.
GOLDMAN, SACHS & CO.






 
 
By:  CREDIT SUISSE SECURITIES (USA) LLC

 
By: _____________________________________


Name:
Title:
 


By:  UBS SECURITIES LLC


By:
   

 
Name:

 
Title:





By:
   

 
Name:

 
Title:



 
as Representatives of the several Initial Purchasers.


 
-38-

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
Initial Purchaser
Principal Amount Offered Securities
Credit Suisse Securities (USA) LLC
$315,000,000
UBS Securities LLC
$210,000,000
J.P. Morgan Securities Inc.
$105,000,000
Goldman, Sachs & Co.
 
$  70,000,000
Total
 
$700,000,000




 
-39-

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Subsidiary Guarantors
Great Lakes Window, Inc.
Kroy Building Products, Inc.
Napco, Inc.
Variform, Inc.
MWM Holding, Inc.
MW Manufacturers Inc.
AWC Holding Company
Alenco Holding Corporation
AWC Arizona, Inc.
Alenco Interests, L.L.C.
Alenco Extrusion Management, L.L.C.
Alenco Building Products Management, L.L.C.
Alenco Trans, Inc.
Glazing Industries Management, L.L.C.
New Alenco Extrusion, Ltd.
New Alenco Window, Ltd.
New Glazing Industries, Ltd.
Alenco Extrusion GA, L.L.C.
Aluminum Scrap Recycle, L.L.C.
Alenco Window GA, L.L.C.
Alcoa Home Exteriors, Inc.
Ply Gem Pacific Windows Corporation






 
-40-

--------------------------------------------------------------------------------

 

SCHEDULE C
 
1.   Terms Communication attached hereto as Exhibit C-1.
 

 
-41-

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
[See following page.]

 
-42-

--------------------------------------------------------------------------------

 



 
SCHEDULE D
 
SUPPLEMENTAL MARKETING MATERIAL
 


 
·  
Electronic Bloomberg roadshow slides and accompanying audio recording.

 

 
-43-

--------------------------------------------------------------------------------

 

SCHEDULE E
 
LIST OF SUBSIDIARIES
 
Parent
Subsidiary
Jurisdiction
Alenco Holding Corporation
Alenco Building Products Management, L.L.C.
Delaware
Alenco Holding Corporation
Alenco Extrusion Management, L.L.C.
Delaware
Alenco Holding Corporation
Alenco Interests, L.L.C.
Delaware
Alenco Holding Corporation
Alenco Trans, Inc.
Delaware
Alenco Holding Corporation
AWC Arizona, Inc.
Delaware
Alenco Holding Corporation
Glazing Industries Management, L.L.C.
Delaware
Alenco Interests, L.L.C. (95%); Alenco Building Products Management, L.L.C. (5%
- GP)
New Alenco Window, Ltd.
Texas
Alenco Interests, L.L.C. (95%); Alenco Extrusion Management, L.L.C. (5% - GP)
New Alenco Extrusion, Ltd.
Texas
Alenco Interests, L.L.C. (95%); Glazing Industries Management, L.L.C. (5% - GP)
New Glazing Industries, Ltd.
Texas
AWC Holding Company
Alenco Holding Corporation
Delaware
MWM Holding, Inc.
MW Manufacturers Inc.
Delaware
New Alenco Extrusion, Ltd.
Alenco Extrusion GA, L.L.C.
Delaware
New Alenco Extrusion, Ltd.
Aluminum Scrap Recycle, L.L.C.
Delaware
New Alenco Window, Ltd.
Alenco Window GA, L.L.C.
Delaware
Ply Gem Industries, Inc.
Alcoa Home Exteriors, Inc.
Ohio
Ply Gem Industries, Inc.
AWC Holding Company
Delaware
Ply Gem Industries, Inc.
CWD Windows and Doors, Inc.
Canada
Ply Gem Industries, Inc.
Great Lakes Window, Inc.
Ohio
Ply Gem Industries, Inc.
Kroy Building Products, Inc.
Delaware
Ply Gem Industries, Inc.
MWM Holding, Inc.
Delaware
Ply Gem Industries, Inc.
Napco, Inc.
Delaware
Ply Gem Industries, Inc.
Ply Gem Pacific Windows Corporation
Delaware
Ply Gem Industries, Inc.
Variform, Inc.
Missouri



 


 

 
-44-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF PAUL, WEISS, RIFKIND,
 
WHARTON & GARRISON LLP OPINION
 
[See following page.]

 
-45-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF MISSOURI OPINION
 

 
Suite 2800
 
2345 Grand Boulevard
 
Kansas City, Missouri 64108-2612
www.lathropgage.com
(816) 292-2000, FAX (816) 292-2001





June __, 2008
 
Credit Suisse Securities (USA) LLC
UBS Securities LLC
   As Representatives of the several Initial Purchasers
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629


 
 
Re:
Ply Gem Industries, Inc. $700,000,000 __% Senior Notes due 2013

 
Ladies and Gentlemen:
 
We have acted as special counsel in the State of Missouri to Variform, Inc., a
Missouri corporation (the “Company”), in connection with the issuance and sale
of $700,000,000 aggregate principal amount of __% Senior Secured Notes due 2013
(the “Notes”) of Ply Gem Industries, Inc. (the “Issuer”).  The Company has
requested us to deliver this opinion pursuant to Section 7(e) of the Purchase
Agreement dated as of June __, 2008, among the Issuer, the Guarantors named
therein and the Initial Purchasers named therein (the “Purchase Agreement”).
 
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to such terms in the Purchase Agreement.
 
As such counsel, we have examined, among other things, originals or copies of
the following:
 
(1) the final Offering Circular, dated June [3], 2008, relating to the sale of
the Notes (the “Offering Circular”);
 
(2) the executed Indenture, dated as of June [10], 2008 (the “Indenture”), among
the Issuer, the Guarantors and [            ], as Trustee (the “Trustee”)
relating to the Notes and the Guarantees (as defined in the Indenture);
 
(3) the executed global notes evidencing the Notes;
 
(4) the executed Purchase Agreement;
 

 
-46-

--------------------------------------------------------------------------------

 

(5) the Guarantee of the Notes executed by the Company (the “Guarantee”);
 
(6) the executed Registration Rights Agreement, dated as of June [10], 2008,
among the Issuer, the Guarantors and the Initial Purchasers (the “Registration
Rights Agreement”);
 
(7) the executed Collateral Agreement, dated as of June [10], 2008 (the
“Collateral Agreement”), among the Issuer, the Guarantors and [            ], as
collateral agent (the “Notes Collateral Agent”);
 
(8) the executed Intercreditor Agreement, dated as of June [10], 2008 among the
Issuer, the Guarantors, the Bank Collateral Agent, the Trustee and the Notes
Collateral Agent (the “Intercreditor Agreement”);
 
(9) the executed Intellectual Property Collateral Agreement (as defined in the
Collateral Agreement);
 
(10) the financing statements attached hereto on Schedule I (the “Financing
Statements”); and
 
(11) such other records, agreements, certificates and documents that we have
deemed relevant and necessary as a basis for the opinions expressed herein.
 
The agreements and documents referred to in clauses (2) through (8) above are
referred to herein collectively as the “Documents”.
 
As to matters of fact, we have relied upon representations of officers of the
Company, including but not limited to those set forth in the Certificate of the
Secretary of even date herewith, and upon certain certificates of public
officials.  We have also received a certificate of the Missouri Secretary of
State regarding the good standing of the Company in the State of Missouri.  As
to matters of law, we express no opinion as to any matter relating to the laws
of any jurisdiction other than the laws of the State of Missouri.
 
We have assumed due authorization and execution of the Documents and the other
agreements and documents referred to in this opinion by all parties thereto
other than the Company and the delivery and enforceability of the Documents and
such other agreements and documents against all parties thereto. We have also
assumed the correctness of all statements of fact contained in all agreements,
certificates and other documents examined by us; the correctness of all
statements of fact made in response to our inquiries by officers and other
representatives of the Company and by public officials; the legal capacity of
all natural persons; the genuineness of all signatures on all agreements and
other documents examined by us; the authenticity of all documents submitted to
us as originals and the conformity to authentic original documents of all
documents submitted to us as copies.  We have also assumed that the Company has
rights in the Collateral (as defined in the Collateral Agreement) in which the
Company has granted a security interest in the Collateral Agreement (the
“Company Collateral”), and that none of the Company Collateral is described in
Section 9-501(a)(1) of the Uniform Commercial Code as enacted in the State of
Missouri (the “Missouri UCC”).
 

 
-47-

--------------------------------------------------------------------------------

 

References herein to our “Actual Knowledge,” and other references herein of
similar import, refer to the present, conscious and actual knowledge of lawyers
in this firm currently engaged in the provision of services to the Company, and
do not imply that we have conducted a general review of our files or other
factual investigation (beyond the examination of the documents described above)
relating to the Company or that any other lawyers in this firm have been
consulted with respect to their knowledge regarding any matter referred to
herein.
 
Based upon, and subject to, the foregoing, we are of the opinion that:


The Company is validly existing as a corporation and in good standing under the
laws of the State of Missouri.
 
The Company has all necessary corporate power and authority to execute, deliver
and perform its obligations under the Documents to which it is a party and to
own and hold its properties and conduct its business as described in the
Offering Circular.
 
Each of the Documents to which it is a party has been duly authorized, executed
and delivered by the Company.
 
The Company has duly authorized the Guarantee.
 
The Company has duly authorized its guarantee of the Exchange Notes.
 
The issuance of the Guarantee by the Company, the compliance by the Company with
all of the provisions of each of the Documents to which it is a party, the
execution and delivery by the Company of each of the Documents to which it is a
party and the performance of its obligations thereunder will not result in a
violation of the articles of incorporation, as amended, or by-laws, as amended,
of the Company, as certified by the Company as in effect on the date of this
opinion or any Missouri statute, rule or regulation binding on the Company or
any judgment, order or decree of any Missouri court or regulatory authority that
names the Company and is specifically applicable to the Company or its assets or
properties and of which we have Actual Knowledge.
 
No consent, approval, license or exemption by, or order or authorization of, or
filing, recording or registration with, any Missouri governmental authority or
regulatory body is required in connection with the execution, delivery and
consummation by the Company of the Documents to which it is a party.
 
The Collateral Agreement is effective to create, in favor of the Notes
Collateral Agent, for the benefit of the Secured Parties, a valid security
interest under the Missouri UCC in that portion of the Company Collateral in
which a security interest can be created under Article 9 of the Missouri UCC.
 
The Financing Statements are in proper form for filing in the State of Missouri.
Upon the proper filing of the Financing Statements with the Secretary of the
State of Missouri and assuming that a termination statement has not been filed
with respect to the Financing Statements and that the security interest has not
otherwise been released as to any of the Company
 

 
-48-

--------------------------------------------------------------------------------

 

Collateral, the security interest granted in that portion of the Company
Collateral, in which a security interest may be perfected by the filing of a
financing statement with the office of the Missouri Secretary of State under the
Missouri UCC, will be perfected.
 
(x)           The choice of [New York] law to govern the Documents that select
the laws of the State of [New York] as the governing law thereof, except as
otherwise required by mandatory choice of law rules of the UCC and except to the
extent that remedies provided by the laws of any jurisdiction other than the
State of [New York] are governed by the laws of such jurisdiction, would be a
valid and effective choice of law under the laws of the State, and adherence to
existing judicial precedents would lead a Missouri state court or federal court
sitting in the State that applies Missouri law to give effect to such choice of
law to govern the parties’ contractual obligations.  The only exceptions would
be if such a court, pursuant to the principles set forth in Section 187 of the
Restatement (Second) of Conflict of Laws, determines either (i) that the State
of [New York] has no substantial relationship to the parties or the transaction
or there is not otherwise a reasonable basis for the parties’ choice, or (ii)
that the application of [New York] law is contrary to a fundamental policy of a
state that has an interest with respect to the particular issue being considered
that is materially greater than the interest therein of the State of [New
York].  In addition, such a court might apply the law of the State if the issue
in controversy had never been determined in [New York].  If such a court took
the approach of Section 1-105(1) of the UCC, the choice of law provision in the
Documents would be enforceable, except for certain limited exceptions, unless
the State of [New York] does not bear a “reasonable relation” to the transaction
(although no reported decision by a Missouri court describes what constitutes a
“reasonable relation” under Section 1-105(1) of the Missouri UCC).   The
foregoing assumes  that the choice of [New York] law to govern the Documents was
bona fide and devoid of fraud.
 
The opinions set forth above are subject to the following qualifications:
 
A.           In the event of foreclosure under the Security Agreement, the
rights, titles and interests of any purchaser will be subject to statutory and
equitable redemption rights.
 
B.           We have made no examination of the title to the Company Collateral
or any other property of the Company (collectively, the "Property"), and we
express no opinion (i) as to the Company's title to and rights in the Property
and (ii) as to whether the description of the Property included in the Security
Agreement or the Financing Statement is accurate and complete.
 
C.           We express no opinion with respect to any environmental laws,
rules, or regulations, or any laws or regulations governing the sale or issuance
of securities.
 
D.           For purposes of the opinions furnished herein, we have assumed the
validity, binding effect and enforceability of the Guarantee, the sufficiency of
the Guarantee to support and render enforceable the incidental obligations of
the Company for the payment of money under the Documents other than the
Guarantee and the corporate power of the Company to enter into and perform its
obligations under the Guarantee.
 

 
-49-

--------------------------------------------------------------------------------

 

This opinion letter is being furnished to the Representatives and Initial
Purchasers for their use and the use of their respective counsel and each of
their permitted successors and assigns in connection with the transactions
contemplated by the Documents.  No other use or distribution of this opinion may
be made without our prior written consent.
 
The opinions set forth in this letter are effective as of the date hereof.  We
express no opinions other than as herein expressly set forth, and no expansion
of our opinions may be made by implication or otherwise.  We do not undertake to
advise you of any matter within the scope of this letter which comes to our
attention after the delivery of this letter and disclaim any responsibility to
advise you of future changes in law or fact which may affect the above
opinions.  This letter is solely for your and the Initial Purchasers’ use in the
transactions contemplated by the Documents and is not to be relied upon by any
other person or quoted from in whole or in part without the express written
consent of this firm.
 
Very truly yours,
 


 

 
-50-

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
FORM OF OHIO OPINION
 
























June ___, 2008




Credit Suisse Securities (USA) LLC
UBS Securities LLC
J.P. Morgan Securities Inc.
Goldman, Sachs & Co.
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629


Re:           Ply Gem Industries, Inc. – $700,000,000 Senior Secured Notes Due
2013 (the “Notes”)




Ladies and Gentlemen:


We have acted as special counsel in the State of Ohio (the “State”) to Great
Lakes Window, Inc., an Ohio corporation (the “Company”), in connection with the
execution and delivery by the Company as a “Guarantor” of, and the consummation
of the transactions contemplated by, the Purchase Agreement dated June ____,
2008 (the “Purchase Agreement”) among Ply Gem Industries, Inc., a Delaware
corporation (the “Issuer”), each of the Guarantors named in the Purchase
Agreement (the “Guarantors”) and the Initial Purchasers named in the Purchase
Agreement (the “Initial Purchasers”) for the sole purpose of rendering certain
opinions relative to laws of the State with regard to Company and, in
particular, with regard to certain of the “Operative Documents” (as defined in
the Purchase Agreement), and the “Security Documents”(as defined in the Purchase
Agreement and together with the Operative Documents, the “Documents”).


Initial capitalized terms not otherwise defined herein, unless the context
clearly requires a different meaning, shall have the meaning ascribed to such
terms in the Purchase Agreement.


In addition to the Documents, in rendering our opinions we have reviewed and
relied upon: (x) the financing statements attached hereto on Schedule I (the
“Financing Statements”);  (y) the certificate of the Secretary of the Company as
attached hereto as Exhibit “A” (the “Officer Certificate”) with regard to the

 
-51-

--------------------------------------------------------------------------------

 

matters certified therein, inclusive of the articles of incorporation, as
amended, of the Company (the “Articles”), the bylaws, as amended, of the Company
(the “Bylaws”), each as attached to the Officer Certificate (collectively, the
Articles and Bylaws, the “Organizational Documents”), and the relevant
resolutions of the Board of Directors of the Company as attached to the Officer
Certificate; and (z) such other certificates, documents, and records as we have
deemed relevant to our opinions and the factual assumptions underlying the legal
conclusions set forth herein.


Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge or awareness as indicated by the use of
the words “to our knowledge” or “known to us,” we are referring to the actual,
present knowledge of the particular Marshall & Melhorn, LLC attorneys who have
represented the Company and are indicating that during the course of such
representation no information has come to the attention of such attorneys which
would give such attorneys current actual knowledge of the existence of the facts
so qualified. The term “knowledge” further does not confirm nor is it intended
to imply that the lawyers drafting this opinion letter have made inquiry of one
or more representatives of the Company.  Except as expressly set forth herein,
we have not undertaken any independent investigation, examination or inquiry to
determine the existence or absence of any facts (and have not caused the review
of any court file or indices) and no inference as to our knowledge concerning
any facts should be drawn as a result of the limited purpose of rendering this
opinion letter.  As such, we have not been requested nor have we reviewed any
agreement or other instrument to which the Company is a party or by which any of
the Company’s properties or assets are bound except as expressly referenced
herein
.


I.  ASSUMPTIONS


The opinions rendered in this letter are based upon the following assumptions,
together with such additional assumptions and qualifications as may be more
specifically set forth in other sections of this letter (collectively,
“Assumptions”).


 
1.
The negotiation, execution, delivery and performance of the Documents were and
will be free from any fraud, misrepresentation, duress or criminal activity on
the part of any party.



 
2.
All signatures on all original documents are genuine and authentic.  All
documents that were submitted to us as originals are authentic, true, accurate
and complete.  All documents that were submitted to us as certified or
photographic copies conform to the original documents, which are themselves
authentic, true, accurate and complete.



 
3.
All certificates and other statements, documents and records reviewed by us are
accurate and complete, and all representations, warranties, schedules and
exhibits contained in the Documents, with respect to the factual matters set
forth therein, are accurate and complete.



 
4.
The Initial Purchasers do not have actual knowledge that any of the factual
assumptions or opinions contained herein are incorrect.



 
5.
All documents have been duly authorized, executed and delivered by all parties
(other than the Company) and are enforceable against them in accordance with
their respective terms.


 
-52-

--------------------------------------------------------------------------------

 

 
6.
Each natural person executing any of the Documents is legally competent to do
so, and all signatures of the parties on the Documents are genuine.



 
7.
There are no other  agreements or understandings between or among Company, the
Guarantors or the Initial Purchasers that would expand, modify or otherwise
affect the terms of the Documents or the respective rights or obligations of the
parties thereunder and that the Documents correctly and completely set forth the
complete understanding of all parties thereto;



 
8.
Each of the Documents has been executed and delivered in the form reviewed by
us.



II.  OPINIONS


Subject to the foregoing Assumptions and the Limitations set forth below, it is
our opinion that:


 
1.
The Company (a) is an Ohio corporation, duly organized and validly existing and
in good standing under the laws of the State, (b) has all requisite corporate or
other power and authority to own its property and carry on its business in the
State as now being conducted, and (c) is qualified to do business and is in good
standing in the State.



 
2.
The Company has all requisite corporate or other power and authority to execute,
deliver and perform all of its obligations under the Documents to which it is a
party.



 
3.
Each of the Documents to which the Company is a party have been duly and validly
authorized, executed and delivered by the Company.



 
4.
The Company’s guarantee of the Notes has been duly and validly authorized.



 
5.
The issuance of the Guarantee by the Company, the execution, delivery and
compliance by the Company with all of the provisions of the Documents and the
performance of its obligations thereunder will not result in a violation of the
Company’s Organizational Documents or, to our knowledge, any law of the State of
Ohio or any judgment, order or decree of any Ohio court or regulatory authority
applicable to the Company or its assets or properties.



 
6.
To our knowledge, other than the filing of the Financing Statements in the
Office of the Ohio Secretary of State and the Office of the Lucas County, Ohio
Recorder, no consent, approval, license or exemption by, or order or
authorization of, or filing, recording or registration with, any Ohio
governmental authority or regulatory body is required in connection with the
execution, delivery and consummation by the Company of each Document to which it
is a party.



 
7.
The provisions of the Security Documents are sufficient to create in favor of
the Secured Parties (as defined in the Purchase Agreement) a security interest
in all right, title and interest of the Company in those items and types of
collateral described in the Security Documents (the "Collateral") in which the
Company has rights and in which a security interest may be created under Article
9 of the Ohio Uniform Commercial Code as collateral security for the payment of
the Obligations (as defined in the Indenture).  The Financing Statements are in
proper form for filing and, when filed in the Office of the Ohio Secretary of
State and the Office of the Lucas County, Ohio Recorder, are sufficient to
perfect the security interests created by the Security Documents in all right,
title and


 
-53-

--------------------------------------------------------------------------------

 

interest of the Company in those items and types of Collateral listed therein in
which a security interest may be perfected by the filing of a financing
statement under the Uniform Commercial Code as in effect in the State of Ohio.


III.  LIMITATIONS


The foregoing opinion is subject to the following exceptions and limitations
(collectively, “Limitations”):




 
1.
The enforcement and enforceability of the Documents and of the rights and
remedies set forth therein are subject to established and evolving principles of
equity (whether applied by a court of law or equity), commercial reasonableness,
conscienability, good faith and fair dealing and to the limitations imposed by
applicable law on: (i) the exercise and availability of remedies and defenses;
(ii) the enforceability of purported waivers of rights and defenses; and (iii)
the availability of equitable remedies and defenses generally.



 
2.
Our opinions above relating to the existence and good standing of the Company
under the laws of the State of Ohio are based solely on the Good Standing
Certificate issued by the Ohio Secretary of State dated June ___, 2008.



 
3.
The opinions expressed in this opinion letter are limited to the laws of the
State of Ohio and the federal laws of the United States of America, and we
assume no responsibility as to the applicability or the effect of any other
laws.  No opinion is expressed herein with respect to any laws of any county,
city or other political subdivision of the State of Ohio.



 
4.
Our opinions set forth in this opinion letter are based upon the facts in
existence and laws in effect on the date hereof and we expressly disclaim any
obligation to update our opinions herein, regardless of whether changes in such
facts or laws come to our attention after the delivery hereof.



 
5.
Insofar as our opinion relates to enforceability of any Document, such opinion
is subject to the qualifications that such enforceability may be limited by (i)
all applicable bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent conveyances and fraudulent transfers), receivership,
reorganization, moratorium, liquidation, conservation, dissolution or similar
laws affecting the enforcement of creditors’ rights generally, (ii) the rights
of the United States under the Federal Tax Lien Act of 1966, as amended, (iii)
the application of general principles of equity, including, without limitation,
concepts of materiality, reasonableness, unconscionability, diligence, good
faith and fair dealing, regardless of whether such enforceability is considered
in a proceeding at law or in equity, and (iv) certain laws and judicial
decisions that may limit or make unavailable certain of the rights and remedies
provided in the Documents, except that such laws and decisions do not, in our
opinion, materially interfere with the practical realization of the benefits
contemplated by the Documents except for the economic consequence of any
procedural delay with may result from such laws and decisions.



 
6.
No opinion is given on the enforceability of any provisions in the Documents
obligating any party to pay attorneys’ fees and expenses.


 
-54-

--------------------------------------------------------------------------------

 

 
7.
No opinion is given on the enforceability of any due on sale clause; due on
encumbrance clause; prepayment or make-whole premium in the event that it is
held to be a penalty, an unreasonable charge or anything other than a valid
liquidated damages clause by a reviewing court.



 
8.
No opinion is given on the validity, binding effect or enforceability of
provisions, if any, in the Documents that waive objection to jurisdiction or the
manner of service of process; confess a judgment or authorize another to confess
a judgment; establish jurisdiction or venue for disputes and causes of action;
waive the right to trial by jury; create self-help remedies; impose indemnity
liability on others for acts or omissions of the parties thereto; establish
indemnities or transfer or attempt to transfer liabilities or risks under any
environmental laws or regulations; appoint any person as attorney-in-fact; waive
rights to contest a judgment or waive rights to notice and a court trial; or
waive the right to assert lack of consideration or waive the requirements of
good faith, notice and commercial reasonableness under the Uniform Commercial
Code (Chapter 1309 of the Ohio Revised Code) (the “Ohio UCC”).



 
9..
We also express no opinion as to the following matters:



 
(i)
(1) title to or rights in any of the Collateral, (2) the perfection of any lien
or security interest except as expressly set forth above, (3) the priority of
any lien or security interest, or (4) the accuracy and sufficiency of the legal
description attached to the Financing Statement filed with the Office of the
Lucas County, Ohio Recorder;



 
(ii)
The (a) creation of any security interest purported to be granted in or in
respect of the following:  (i) any real property or equipment used in farming
operations, farm products, crops, timber to be cut, as-extracted collateral, or
rights therein; (ii) policies of insurance (other than as proceeds of
Collateral), receivables due from any government or agency thereof, inventory
which is subject to any negotiable documents of title (such as negotiable bills
of lading or warehouse receipts), consumer goods, beneficial interests in a
trust, letters of credit or accounts resulting from the sale of any of the
foregoing; or (iii) any other property or assets, the creation of a security
interest in which is excluded from the coverage of the Ohio UCC, and (b) the
perfection of any security interest purported to be granted in (i) any of the
assets described under clause (a) above, (ii) except as specifically provided
herein, the effect of federal laws related to “know-how,” copyrights, patents,
trademarks, service marks, licenses, trade secrets, trade names and other
intellectual property, or (iii) any other property or assets, the perfection of
a security interest in which is subject to (x) a statute or treaty of the United
States which provides for a national or international registration or a national
or international certificate of title for the perfection by recordation of a
security interest therein or which specifies a place of filing different from
that specified in the Ohio Revised Code for filing to perfect or record such
security interest, (y) a certificate of title statute, or (z) the laws of any
jurisdiction other than the State of Ohio or the United States;



 
(iii)
The enforceability of any lien on or security interest in any Collateral:


 
-55-

--------------------------------------------------------------------------------

 

 
(a)
consisting of goods of a consignor who has delivered such goods to the Company
under a true consignment (as distinguished from a consignment intended as
security); and



 
(b)
as against a “buyer in the ordinary course of business” (within the meaning of
the Ohio UCC) of the Collateral.



 
 (iv)
The continuation and perfection of the Secured Parties’ security interest in the
proceeds of the Collateral are limited to the extent set forth in the Ohio UCC;



 
(v)
We express no opinion as to any actions that may be required to be taken
periodically under the Ohio UCC or any other applicable law for the
effectiveness of any financing statements, or the validity or perfection of any
security interest, to be maintained;



 
(vi)
A security interest in any Collateral that constitutes after-acquired collateral
does not attach until the Company has rights in such after-acquired Collateral;



 
(vii)
In the case of property which becomes part of the Collateral after the date
hereof, Section 552 of the Bankruptcy Reform Act of 1978, as amended (the
“Bankruptcy Code”) limits the extent to which property acquired by a debtor
after the commencement of a case under the Bankruptcy Code may be subject to a
security interest arising from a security agreement entered into by the debtor
before the commencement of such case;



 
(viii)
In the case of property which becomes part of the Collateral after the date
hereof, Section 547 of the Bankruptcy Code provides that a transfer is not made
until the debtor has rights in the property transferred, so a security interest
in after-acquired property which is security for other than a contemporaneous
advance may be treated as a voidable preference under the conditions (and
subject to the exceptions) provided by Section 547 of the Bankruptcy Code;



 
 (ix)
The rights of the Secured Parties with respect to Collateral consisting of
accounts, instruments, licenses, leases, contracts or other agreements will be
subject to the claims, rights and defenses of the other parties thereto against
the Company;



 
(x)
In the case of any Collateral consisting of licenses or permits issued by
governmental authorities or other persons or entities, the Company may not have
sufficient rights therein for the security interest of the Secured Parties to
attach and, even if the Company has sufficient rights for the security interest
of the Secured Parties to attach, the exercise of remedies may be limited by the
terms of the license or permit or require the consent of the governmental
authority issuing such license or permit;



 
(xi)
We note that, if any of the Collateral is evidenced by instruments or tangible
chattel paper or any other property in which a security interest may be
perfected by taking possession (in each case as defined, and as provided for, in
the Ohio UCC), the local law of the jurisdiction where such property is located
will govern the priority of a possessory security interest in such property and
the effect of


 
-56-

--------------------------------------------------------------------------------

 

 
perfection or non-perfection of a non-possessory security interest in such
property;



 
(xii)
Notwithstanding that Sections 1309.406(D), 1309.407(A) and 1309.408(A) of the
Ohio Revised Code render ineffective terms in agreements which prohibit,
restrict or require the consent of the person obligated thereon to the
assignment, transfer of, or the creation, attachment, perfection or enforcement
of a security interest therein or which provide that any such assignment,
transfer, creation, attachment or enforcement gives rise to a default, breach,
right of recoupment, claim, defense, termination, right of termination or remedy
thereunder, such ineffectiveness may nonetheless be limited as provided in
Section 1309.408(C) of the Ohio Revised Code; and



 
(xiii)
The opinions set forth above may also be limited by Sections 1309.320, 1309.323,
1309.335, and 1309.336 of the Ohio Revised Code.



This opinion is furnished by us solely for your benefit and the benefit of the
Initial Purchasers and your and their respective successors and assignees upon
the understanding that we are not hereby assuming any professional
responsibility to any other person whatsoever.  The opinions expressed herein
may not be used or relied upon by any other person, nor may this letter or any
copies of this letter be furnished to any third party, filed with a governmental
agency, quoted, cited or otherwise referred to without our prior written
consent, other than to bank regulatory authorities or as otherwise required by
law.  This opinion is given as of the date hereof, and we hereby undertake no,
and disclaim any, obligation to advise you of any change in any matters set
forth herein or upon which this opinion is based.  This opinion is provided as a
legal opinion only, and not as a guaranty or warranty of the matters discussed
herein.


Very truly yours,








(a) Marshall & Melhorn, LLC
 



 
-57-

--------------------------------------------------------------------------------

 

EXHIBIT A
 


OFFICER CERTIFICATE
[To come]
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF TEXAS OPINION
TEXAS LEGAL OPINION
 
1.  
 Each Partnership is validly existing and in good standing under the laws of the
State of Texas.

 


 
2.  
Each Partnership:

 


 
(a)  
has all requisite limited partnership power and authority to execute and deliver
the Documents to which such Partnership is a party, and to perform their
respective obligations under the Documents to which such Partnership is a party,

 


 
(b)  
has taken all limited partnership action necessary to authorize the execution
and delivery of, and performance of its obligations under, the Documents to
which such Partnership is a party, and

 


 
(c)  
has duly executed and delivered the Documents to which such Partnership is a
party.

 


 
3.  
The execution and delivery of, and performance by each Partnership of its
obligations under, each Document to which it is a party do not:

 
(a)           violate the Certificate of Limited Partnership or the Agreement
of     Limited Partnership of such Partnership; or
(b)            to our knowledge, violate any Applicable Laws (defined below),
in  each case, which would have a Material Adverse Effect (defined below).
For purposes of this opinion, the term “Material Adverse Effect” when used in
connection with the Partnership means any change, effect or circumstance that is
materially adverse to the business, assets, financial conditions or results of
operations of the Partnership.
 


 
4.  
The Collateral Agreement is effective to create, in favor of the Notes
Collateral Agent, a security interest under the Texas Uniform Commercial Code as
in effect on the date hereof (the “Texas UCC”) in all of the respective right,
title and interest of each Partnership in, and under the Collateral in which a
security interest can be created under Article 9 of the Texas UCC (“Article 9
Collateral”).

 

 
 

--------------------------------------------------------------------------------

 

5.  
(a) Under the Texas UCC (including the choice of laws provisions thereof) while
a debtor is “located” in a jurisdiction, the local law of that jurisdiction
governes the perfection of a security interest in that portion of the Article 9
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC as in effect in the state of filing of such debtor (the
“Filing Collateral”).

 


 
(b) Upon filing of the fully authorized UCC-1 financing statements, attached
hereto as Exhibit “A” (the “Financing Statements”), in the office of the
Secretary of the State of Texas, the security interest created under the
Collateral Agreement with respect to such Partnerships’ right, title, and
interest in the Filing Collateral will be perfected.  The Financing Statements
are in appropriate form for filing in Texas.
 








 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT E
 
REGISTRATION RIGHTS AGREEMENT
 
[To be provided separately.]

 
 

--------------------------------------------------------------------------------

 
